DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 16/771,018.  Responsive to the preliminary amendment filed 6/9/2020, claims 12-22 are currently pending in this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2020 and 1/25/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12-21 are drawn to a regenerative braking control method but do not set forth any positively recited method steps, i.e. active steps using the gerund form of the verb.  Therefore, the claims are indefinite as it is not clear what method is intended to be covered by these claims.

Claim 12, line 3 states, “executes manual control” which is unclear.  Specifically, it is unclear what “manual control” is referring to, e.g. manual control of all vehicle driving functions, manual control of a single vehicle driving function such as transmission shifting, etc.

Claim 12, line 4 states, “automatic control is executed” which is unclear.  Specifically, it is unclear what “automatic control” is referring to, e.g. automatic control of all vehicle driving functions, automatic control of a single vehicle driving function such as transmission shifting, etc.

Claim 12, line 12 states, “a rate of change in the first required acceleration” which is unclear.  Specifically, it is unclear what “rate of change” is referring to, i.e. a rate of change of what?  See, for example, Claim 12, line 11 wherein the rate of change is clearly associated with the driving-force command value change.

Claim 18, line 6 states, “a rate of change” in two instances which appear to be double inclusions of limitations appearing in Claim 12, lines 11-12.  It is unclear whether both instances of the “rate of change” in Claim 18 are related to the instances of “rate of change” recited in Claim 12.

Claim 20 recites the limitation "the deceleration" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what this limitation is referring to.

Claim 21 recites the limitation "the deceleration" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what this limitation is referring to.

Claim 22, lines 3-4 state, “executes manual control” which is unclear.  Specifically, it is unclear what “manual control” is referring to, e.g. manual control of all vehicle driving functions, manual control of a single vehicle driving function such as transmission shifting, etc.

Claim 22, line 4 states, “automatic control is executed” which is unclear.  Specifically, it is unclear what “automatic control” is referring to, e.g. automatic control of all vehicle driving functions, automatic control of a single vehicle driving function such as transmission shifting, etc.

Claim 22, line 12 states, “a rate of change in the first required acceleration” which is unclear.  Specifically, it is unclear what “rate of change” is referring to, i.e. a rate of change of what?  See, for example, Claim 22, line 11 wherein the rate of change is clearly associated with the driving-force command value change.

Allowable Subject Matter
Claims 12 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a regenerative braking control method for controlling a drive source that generates a regenerative brake force and that is installed in a vehicle that is switchable by a selection of a driver between a first driving mode in which the driver executes manual control and a second driving mode in which automatic control is executed including wherein in the second driving mode, a first required acceleration is calculated on a basis of a driving-force instruction from the driver, a driving-force command value output to the drive source is changed at a rate of change greater than or equal to a rate of change in the first required acceleration, in combination with the other limitations of independent claim 12.
The prior art does not disclose nor render obvious a regenerative braking control device comprising a control circuit that controls a drive source that generates a regenerative brake force and that is installed in a vehicle that is switchable by a selection of a driver between a first driving mode in which the driver executes manual control and a second driving mode in which automatic control is executed including wherein in the second driving mode, a first required acceleration is calculated on a basis of a driving-force instruction from the driver, a driving-force command value output to the drive source is changed at a rate of change greater than or equal to a rate of change in the first required acceleration, in combination with the other elements required by independent claim 22.
OGURI (US 2017/0113675 A1), being the closest prior art, discloses a regenerative braking control system wherein various amounts of regeneration are utilized depending on vehicle conditions (see ABSTRACT).  However, the reference fails to disclose the above mentioned limitations that deal with manual and automatic control as well as different rates of change of a driving-force command value. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZENNER et al. (US 2018/0118034 A1) discloses a regenerative braking method (see ABSTRACT).
AJIRO et al. (US 2015/0032353 A1) discloses a braking control method (see ABSTRACT).
MIYAZAKI et al. (US 2012/0136547 A1) discloses a bake control system (see ABSTRACT).
OLIVER (US 2006/0102394 A1) discloses a regenerative braking system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655